Citation Nr: 0609240	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  02-21 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a cervical spine 
disability


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1975 to 
February 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for cervical 
spine disability.  Service connection had previously been 
denied in an unappealed rating decision in November 1992.

By a September 2003 decision, the Board granted the veteran's 
request to reopen the claim of entitlement to service 
connection.  The Board then remanded the case for further 
development.  Following the requested development, the RO 
again denied the veteran's claim of entitlement to service 
connection.  Thereafter, the Board denied the claim in a 
decision dated in November 2004.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  By an order dated in August 
2005, the Court remanded the issue in response to a joint 
motion to remand, which the Court incorporated by reference.  
The joint motion concluded that a remand was necessary 
because, in its November 2004 decision, the Board failed to 
discuss the "positive evidence" contained in an October 
2003 report from Dr. Irvine G. McQuarrie.  While in remand, 
the veteran's attorney submitted an undated letter from Aliya 
Ali, M.D.  In submitting this new evidence from Dr. Ali, the 
veteran's attorney certified that the veteran expressly 
waived consideration by the RO.  Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The veteran was afforded a Travel Board hearing before 
another Board member in April 2003.  VA regulations require 
that the Board Member who conducts a hearing shall 
participate in making the final determination of the claim.  
38 C.F.R. § 20.707 (20-05).  The Veterans Law Judge who 
presided over the veteran's October 2002 hearing is no longer 
employed by the Board.  The veteran was apprised of this in 
correspondence dated in March 2006, and he was offered 
another hearing before another Veterans Law Judge who would 
then decide this case.  The veteran responded that he did not 
want an additional hearing.


FINDING OF FACT

The veteran's cervical spine disability, including arthritis, 
was first manifested many years after service; the disability 
is not related to service.


CONCLUSION OF LAW

The veteran's cervical spine disability is not the result of 
disease or injury incurred in or aggravated by service, nor 
may arthritis of the cervical spine be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he injured his cervical spine in 
service in 1976 when an armored personnel carrier (APC) in 
which he was riding hit a tree.  He states that he sustained 
a whiplash injury but avers that the residuals of that injury 
did not become apparent until after service.  He acknowledges 
that his service medical records (SMRs) are completely 
negative for any complaints or clinical findings of a 
cervical spine disorder.  The report of his January 1977 
service separation examination shows that his neck and spine 
were normal.  He testified at his hearing that the accident 
was never reported to authorities because the APC was not 
damaged.  

Manifestations of cervical spine disability were not 
clinically recorded until December 1988, when the veteran 
sustained a whiplash injury in a serious automobile accident.  
He was taken to Akron City Hospital where X-rays were 
negative for a fracture, destructive change, or subluxation 
involving bones of the cervical spine.  The x-rays did, 
however, reveal mild degenerative changes involving C4 and C5 
with relative narrowing of the interspace and associated 
impingement upon the intervertebral foramina.  Records from 
the Sports Medicine Center and from P.W., M.D., dated from 
July 1990 to July 1992, confirmed the presence of 
degenerative joint disease (arthritis) at that level.  They 
also show that in June 1990, the veteran injured his neck and 
right shoulder when a tire fell on him.

During a VA orthopedic examination in July 1992, the examiner 
noted that the veteran had advanced degenerative arthritis at 
C4-C5 and very minimal arthritis at C6.  He stated that 
because the remainder of the cervical spine was relatively 
normal, the arthritis at C4-C5 could be the result of old 
trauma.  

The veteran re-injured his neck when he was involved in two 
more motor vehicle accidents, in January 1997 and January 
2001.  The primary diagnosis, however, continued to be 
arthritis of the cervical spine.  An MRI, performed by VA in 
February 2001, also showed degenerative disc disease at 
multiple levels, including C4-C5, C5-C6, and C6-C7.  A 
November 2003 MRI performed by VA revealed a herniated 
nucleus pulposus at C4-C5.

In May 2003, the veteran consulted Dr. W. in regard to the 
etiology of the arthritis and degenerative disc disease in 
his cervical spine.  Although Dr. W. acknowledged the 
veteran's report of a motor vehicle accident in service, he 
noted that no formal evaluation had been done at the time.  
He also noted that he commonly saw degenerative arthritis of 
the cervical spine which had occurred spontaneously, i.e. 
without associated trauma.  Therefore, he concluded that 
without an evaluation in service he could not establish the 
claimed inservice injury as the source of the veteran's 
current cervical spine disorder.  

As noted, the Board remanded in July 2003 in order that the 
veteran be afforded a VA examination, with the express 
purpose of eliciting a medical opinion as to whether it was 
at least as likely as not that the current spine disorder is 
the result of an old injury to the neck, such as the one the 
veteran contends he incurred in a motor vehicle accident in 
service.  

On remand from the Board, the veteran was afforded a VA 
examination given in October 2003.  It is potentially 
"positive evidence" from this examination that precipitated 
the joint motion and the Court's August 2005 remand.  
Specifically identified by the joint motion was the 
conclusion of the examiner that the veteran 

has persistent pain in the cervical spine, 
associated with limitation of movement.  Pain did 
not appear until 3 years following the second 
whiplash injury.  By the time of that injury, he 
already had degenerative arthritis visible on C-
spine x-rays--suggesting that the first whiplash 
event (sustained during military maneuvers) was not 
as trivial as the patient thought at the time.

This examiner, however, did not comply with the express 
remand orders of the Board in that he did not state a medical 
opinion, based on the examination findings and a review of 
the claims folder, as to whether it was at least as likely as 
not that the current disorder was the result of an old injury 
to the neck, such as the one the veteran contends he incurred 
in a motor vehicle accident in service.  Because this 
examiner did not provide the requested medical opinion, the 
RO ordered another VA examination in order to ensure 
compliance with the Board's remand order.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The veteran was examined again in March 2004.  That examiner 
noted that there was no documentation of any spine injury or 
spine treatment that could have been responsible for the 
veteran's current spine injury.  The examiner noted the 
veteran's multiple injuries to the neck over the preceding 20 
years, and noted that he could find nothing in the veteran's 
SMRs that was responsible for the veteran's current spine 
disability.  The examiner concluded that it is more likely 
than not that the veteran's arthritis in the cervical spine 
was a naturally occurring phenomenon.

Finally, as noted, the veteran has submitted new evidence in 
the form of an undated letter from Dr. Ali.  In her letter, 
Dr. Ali said that she had reviewed the available medical 
records, and interviewed the veteran.  Dr. Ali reviewed the 
veteran's claimed in-service accident, and his subsequent 
motor vehicle accident in 1988 that resulted in the taking of 
cervical spine x-rays that in turn revealed what Dr. Ali 
described as "a significant amount of degenerative 
arthritis."  Dr. Ali concluded that it is at least as likely 
as not that the premature arthritis seen on the veteran's 
1988 x-rays was due to a previous injury.  While there was no 
documentation of the accident in service, Dr. Ali said that 
the recurrent persistent headaches and popping in the 
veteran's neck, which the veteran reported having experienced 
subsequent to the in-service accident, "could be consistent 
with cervical spine trauma."

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See, e.g., 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Further, if 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2005).  Here however, the evidence shows that the 
veteran's cervical spine arthritis was not documented until 
the x-rays following his 1988 motor vehicle accident showed 
mild degenerative changes, and pain did not appear until 
three years after that.  Service connection on a presumptive 
basis is therefore not warranted.

Here, there is ample medical evidence of a current cervical 
spine disability.  Even though the veteran's SMRs contain no 
documentation of an in-service accident, and the veteran has 
testified that there was no report made of the averred 
accident, the Board finds that the veteran is competent to 
provide lay testimony that the accident happened and that he 
hurt his neck.  However, even if the occurrence of the 
accident in service is conceded, because there is no medical 
evidence showing a chronic condition during service, there 
must be a showing of continuity of symptomatology after 
service to support a finding of chronicity, or a showing of a 
medical nexus between disability shown years after service 
and the in-service injury.  Here, there is no showing of 
continuity of symptomatology after service.  There is also no 
persuasive medical evidence of a nexus between the current 
disability and the in-service accident.  Looking at all the 
medical evidence of record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
that his current cervical spine disorder, including arthritis 
and degenerative disc disease, is related to service.  

On the one hand, the veteran contends that the July 1992 VA 
radiologist's notation that the veteran had advanced 
degenerative arthritis at C4-C5 and very minimal arthritis at 
C6, supports the claim of a nexus between his current 
cervical disability and his military service.  The 
radiologist stated that because the remainder of the cervical 
spine was relatively normal, the arthritis at C4-C5 could be 
the result of old trauma.  The Board finds that this 
conclusion by the 1992 radiologist does not rise to the level 
of persuasive medical nexus evidence because he did not 
specifically connect the veteran's current degenerative 
cervical spine arthritis to his in-service APC accident.  He 
only said that the arthritis could be the result of old 
trauma, without specifying what trauma or when that trauma 
took place.  

Also offered into evidence as a nexus opinion is the recently 
received undated letter from Dr. Ali.  In her letter, Dr. Ali 
said that she had reviewed the available medical records, 
though she gave no indication as to what medical records were 
available to her.  She also noted that she had interviewed 
the veteran, but did not indicate that she had examined him.  
Dr. Ali reviewed the veteran's self-reported history of the 
in-service accident, and his subsequent motor vehicle 
accident in 1988 that resulted in the taking of cervical 
spine x-rays that revealed "a significant amount of 
degenerative arthritis."  Dr. Ali concluded that it is at 
least as likely as not that the "premature arthritis" seen 
on the veteran's 1988 x-rays was due to a previous injury.  
While there was no documentation of the accident in service, 
Dr. Ali said that the recurrent persistent headaches and 
popping in the veteran's neck "could be consistent with 
cervical spine trauma."

The Board is not persuaded by Dr. Ali's opinion for two 
reasons.  First, Dr. Ali said in her opinion that the 1988 x-
rays found "a significant amount of degenerative 
arthritis."  What the 1988 radiologist's report actually 
said was that there were "mild degenerative changes" 
(emphasis added).  This distinction is significant when 
taking into account other medical professionals' opinions 
that the veteran's mild degenerative changes are likely 
naturally occurring.  Next, Dr. Ali did not say that the 
veteran's current cervical spine disability is etiologically 
related to his service or to the averred accident.  What she 
said was that the veteran's symptoms "could be consistent 
with cervical spine trauma" (emphasis added).  Once again, 
the use of the term "could" is simply too speculative to 
provide the degree of certainty required for medical nexus.  
Bloom, supra.  Additionally, Dr. Ali relied on the veteran's 
report of having headaches and a popping in his neck after 
the accident.  Although the veteran is competent to report 
such things, he did not report such a problem in service or 
at separation from service when an examination revealed no 
abnormality.  The Board does not find that the veteran 
experienced these symptoms as reported to Dr. Ali.  This is 
so because the absence of any report contemporaneous with 
service or thereafter (when the veteran allegedly was 
experiencing such problems) is more persuasive than the 
veteran's recollection many years after the fact.  
Consequently, the Board concludes that Dr. Ali's opinion was 
not based on an accurate factual predicate.

On the other hand, the March 2004 VA examiner, who had the 
benefit of having reviewed the veteran's SMRs and VA file, as 
well as having examined the veteran for the specific purpose 
of providing a nexus opinion, determined that it was more 
likely than not that the veteran's cervical arthritis was a 
naturally occurring phenomenon.  This opinion is not 
contradicted by the veteran's own private orthopedist, Dr. 
W., who treated the veteran since 1990.  In a note 
documenting a May 2003 office visit, Dr. W. confirmed that 
the veteran had mild degenerative changes at C4 and C5.  In 
response to a discussion with the veteran, Dr. W. noted that 
he could not specify any relationship of these degenerative 
changes to the injury that he said he sustained in the 1970s 
because that was no formal evaluation at that time.  Dr. W. 
also noted that he had told the veteran that he commonly sees 
degenerative arthritis of the cervical spine that occurs 
spontaneously and that is "totally unrelated" to trauma.  

The Board has considered both the medical opinions that 
support the veteran's contention that his current disability 
is service connected, and those that do not.  In the end, the 
Board finds that the opinion of the March 2004 VA examiner is 
more persuasive that the opinions of the July 1992 VA 
radiologist and the letter from Dr. Ali because the former 
opinion specifically addresses a relationship between the 
veteran's averred in-service motor vehicle accident and his 
current disability.  On the other hand, the radiologist's 
report did not connect the veteran's current disability to 
any specific previous trauma, and Dr. Ali's opinion was not 
based on an accurate factual premise.  The Board also notes 
that the veteran's own treating physician, Dr. W., who has 
treated him for many years and was therefore intimately 
familiar with his disability, was unable--when asked by the 
veteran--to connect the veteran's current disability to the 
averred in-service accident.  See Hayes v. Brown, 5 Vet. App. 
60, 69 (1993) (Board not required to accept the opinions or 
contentions offered by any source).

As for Dr. McQuarrie's statement, it is important to note 
that even Dr. McQuarrie noted that the veteran did not have 
recurring pain until 3 years following the second whiplash 
injury, which contradicts what the veteran has otherwise 
claimed.  Dr. McQuarrie's report of when the chronic episodic 
pain began was taken directly from the veteran's own self-
reported history.  Dr. McQuarrie's opinion was that the x-
rays taken in 1988 had revealed degenerative arthritis and 
consequently suggested that the first whiplash injury in 
service was not as trivial as the veteran had thought at the 
time.  Such a statement does tend to support the veteran's 
assertion that the arthritis shown in 1988 was traceable to 
the in-service injury, but it is important to point out that 
the suggestion of a possible link is no more helpful than a 
statement that it was possible that arthritis was due to 
trauma.  That he even had the arthritis in 1988 suggests that 
something was amiss even before the 1988 injury.  It appears 
that every reviewer of the veteran's case would agree to 
that.  Nevertheless, like Dr. Ali's opinion, Dr. McQuarrie 
did not appear to account for the absence of any problem 
noted in service, even at the separation examination, or for 
many years thereafter.  Consequently, the Board gives less 
weight to these opinions than to the opinion that accounted 
for the absence of difficulties until 1988.

Finally, the Board notes that there is no evidence of 
continuity of symptomatology following service.  The veteran 
avers that he injured his neck in service in 1976, yet the 
first medical evidence of record of any post-service neck 
symptomatology did not arise until the veteran's 1988 motor 
vehicle accident.  Thus, there is a period of twelve years 
between the accident in service and the first reported 
medical findings of cervical spine symptomatology.  The 
requirements of a showing of continuity of symptomatology 
after service as required to support a finding of chronicity 
in accordance with 38 C.F.R. § 3.303(b) are thus not met.

In written statements and at his hearing the veteran 
contended that his current cervical spine disability is a 
result of the in-service vehicle accident.  However, while 
the veteran is competent as a layperson to testify as to the 
occurrence of an in-service accident, there is no evidence of 
record showing that he has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the etiology of his current disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2005).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, including the opinions expressed by Dr. McQuarrie 
in the report of his October 2003 VA examination, and by Dr. 
Ali in her undated letter, the Board finds that the 
preponderance of the evidence is against this service 
connection claim.  The veteran's current cervical spine 
disability is not traceable to disease or injury incurred in 
or aggravated during active military service, including on a 
presumptive basis as regards his degenerative arthritis.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2002, more than two months before the RO's denial of service 
connection.  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for cervical 
spine disability, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO 
specifically requested that the veteran identify any 
additional medical evidence, and to send either the evidence 
itself or information describing such evidence so that the RO 
could obtain it on his behalf.  The RO also provided a 
statement of the case (SOC) and two supplemental statements 
of the case (SSOCs) reporting the results of the RO's 
reviews, and the text of the relevant portions of the VA 
regulations.  Additionally, while the notifications did not 
include the criteria for a rating for the cervical spine or 
for award of an effective date, see Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006), these issues are not 
now before the Board.  Consequently, a remand of the service 
connection question is not necessary.

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured multiple 
examinations in an attempt to establish a nexus between his 
cervical spine disability and his military service.  VA has 
no duty to inform or assist that was unmet.


ORDER

Entitlement to service connection for cervical spine 
disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


